Citation Nr: 0306271	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for post-traumatic stress 
disorder. 

(The issue of entitlement to service connection for skin 
rashes secondary to Agent Orange exposure will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1969 and July 1970 to July 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 


FINDINGS OF FACT

1.  By an unappealed July 1999 rating decision, the RO denied 
service connection
for post-traumatic stress disorder.  

2.  Evidence received subsequent to the May 2000 RO rating 
decision is not so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
post-traumatic stress disorder.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim for
entitlement to service connection for post-traumatic stress 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2002). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify.  The Board finds that 
the RO informed the veteran of the evidence needed to reopen 
his claim, as set forth in the November 2000 rating decision 
and February 2002 Statement of the Case (SOC).  The February 
2002 SOC also provided the veteran with notice of the VCAA.  
The Board notes that the February 2002 SOC cites the new 
regulation pertaining to new and material evidence claims 
which only applies to claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran 
initiated a request to reopen his claim on August 17, 2000, 
so the old regulation is applicable.  In the "reasons and 
bases" section of the SOC, the RO eventually cites and 
applies the old regulation.  Moving on, in correspondence 
dated in April 2001, the RO also advised the veteran of the 
VCAA and VA's duties thereunder.  No further notification 
requirements appear to be warranted. Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The RO also afforded the 
veteran a VA psychiatric examination in December 2000.  The 
requirements under the law as pertains to new and material 
evidence claims have been met, and the Board will proceed 
with appellate review.  

A review of the claims file reveals that the claim for 
service connection for post-traumatic stress disorder (PTSD) 
was previously denied on the merits by a July 1999 rating 
decision.  The RO mailed a copy of this decision to the 
veteran in August 1999 and enclosed VA Form 4107 which 
explained the veteran's appellate rights.  The veteran, 
however, did not appeal the decision and it became final.       
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).  In an August 2000 statement, the veteran 
indicated that he wanted further consideration of his PTSD 
claim.  

Evidence associated with the claims file prior to the RO's 
July 1999 rating decision included service medical records 
which showed that the veteran reported a positive response to 
the question of whether he ever had or currently had nervous 
trouble of any sort on the initial enlistment Report of 
Medical History.  No diagnosis was rendered.  An April 1968 
record entry suggested that the veteran's skin disorder was 
exacerbated by "emotion."  Other than that notation, there 
were no service medical records which showed complaints of or 
findings of a psychiatric disorder.  Other evidence 
associated with the claims file included the following:  the 
veteran's DD Form 214s which showed that the veteran received 
some awards indicative of combat experience; private medical 
records from Dr. C.R.H. which noted a diagnosis of "mild 
anxiety depression" in December 1992; a stressor statement 
received in May 1999; and the March 1996 psychiatric report 
from Dr. J.M., which noted the possibility that the veteran 
might be experiencing some psychological problems in 
connection with stresses at work. 

The bases for the RO's denial in July 1999 were that the 
evidence failed to show a confirmed diagnosis of PTSD and 
there was inadequate evidence to establish that a stressful 
experience occurred.  The RO noted that a diagnosis of PTSD 
must meet all diagnostic criteria as set forth in the 
Diagnostic and Statistical Manual of Mental Disorders 
published by the American Psychiatric Association (DSM-IV).

Evidence associated with the claims file after the RO's July 
1999 rating decision is new but not material.  The Agent 
Orange clinical records noted that the veteran exhibited an 
angry and anxious mood and no diagnosis of PTSD was rendered.  
These records do not bear directly and substantially on the 
specific matter of the lack of a confirmed diagnosis of PTSD 
linked to stressful Vietnam related events. VA treatment 
records dated from November 1998 to August 1999 noted 
impressions/assessments of anxiety problems with job issues, 
adjustment disorder with anxiety due to job situation, 
anxiety disorder related to depressed mood concerning divorce 
and job situation, and dysthymia, characterological.  
February 1999 and April 1999 VA record entries report on 
group therapy sessions.  Social worker L.B. noted an 
assessment of PTSD, but her assessment was not a clinical 
diagnosis rendered in compliance with the DSM-IV.  An April 
1999 VA record entry only noted a clinical diagnosis of 
adjustment disorder, chronic, with depressive symptoms.  
Thus, VA treatment records also do not bear directly and 
substantially on the specific matter under consideration.  

Private medical records from J.D.W. and Shannon West Texas 
Memorial Hospital relate to other physical problems.  The 
veteran submitted a stressor statement that is a duplication 
of the stressor letter VA received in May 1999.  The December 
2000 VA examination report shows that the veteran reported on 
events that occurred in Vietnam, but the examining physician 
ultimately found that the veteran showed some symptoms that 
were consistent with PTSD, but events in Vietnam seemed to 
not be the major focus of his current complaints or social 
difficulty.  He noted that the veteran's poor social 
adaptation over the years seemed chiefly accounted for by 
pre-existing personality traits and substance abuse.  The 
examiner provided diagnoses of anxiety disorder, not 
otherwise specified and polysubstance abuse, reportedly in 
long term remission. The opinion expressed by the December 
2000 VA examiner does not provide evidence of a confirmed 
diagnosis of PTSD linked to stressful Vietnam related events.  
As such, none of the evidence submitted after the RO's July 
1999 denial is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  Thus, the claim is not reopened. 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for post-traumatic 
stress disorder is not reopened.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

